March 03, 2006


Ms. Nissa M. Dunn
Crofts & Callaway, P.C.
4040 Broadway, Suite 525
San Antonio, TX 78209
Mr. John P. Mobbs
Attorney at Law
4157 Rio Bravo
El Paso, TX 79902

RE:   Case Number:  04-1132
      Court of Appeals Number:  08-04-00262-CV
      Trial Court Number:  2004-415

Style:      IN RE  DILLARD DEPARTMENT STORES, INC.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus and issued the enclosed per curiam opinion.  The stay order  issued
January 28, 2005 is lifted.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Gilbert     |
|   |Sanchez         |